                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


UNITED STATES OF AMERICA


      V.                                         CR 116-048


SAUL EDWARD SAYLORS




                                   ORDER




      On    Febraury 13, 2017,      Defendant Saul Edward Saylors           pled

guilty to conspiracy to commit robbery of a commercial business,

robbery     of   a    commercial   business,   and    carrying,    using,    and

brandishing a firearm during a crime of violence.            He was sentenced

to a total term of imprisonment of 144 months.             He did not appeal

his conviction or sentence.         On July 17, 2018, Defendant filed a

motion to vacate, set aside or correct his sentence under 28 U.S.C.

§ 2255, which was recently denied on June 27, 2019.

      On July 30, 2019, Defendant submitted a letter to the Court

which has been docketed as a motion for relief from judgment.

Defendant asserts that he may be entitled to relief pursuant to a

new rule of constitutional law announced in United States v. Davis,

     U.S.        , 139 S. Ct. 2319 (Jun. 24, 2019).         Specifically, in

Davis, the United States Supreme Court found that the ''residual

clause" of 18 U.S.C. § 924(c) is unconstitutionally vague.^




^ Section 924(c) imposes a mandatory sentence for a defendant who uses or carries
a firearm "during and in relation to any crime of violence."         A "crime of
violence" under that section is defined as follows:
     In order to attack the legality of his sentence, which is

what Defendant is trying to do, Defendant must petition for habeas

corpus relief under 28 U.S.C. § 2255 by filing a motion to vacate,

set aside or correct his sentence.                 As the Court pointed out,

however. Defendant has already filed a § 2255 motion.                    In order

for him to bring another § 2255 motion. Defendant must move the

Eleventh Circuit Court of Appeals for an order authorizing this

Court to consider        a    second   or   successive § 2255 motion. See 28

U.S.C. §§ 2255, 2244(b)(3).            This Court does not have jurisdiction

to address Defendant's motion for relief under Davis without such


authorization.     Accordingly, Defendant's motion for relief from

judgment (doc. 152) is DENIED.

     ORDER ENTERED at Augusta, Georgia, this                           of August,

2019.




                                                J. RANl^L HALL', CHIEF JUDGE
                                                UNIT^jy STATES DISTRICT COURT
                                                SOUTHERN   DISTRICT OF GEORGIA




      For purposes of this subsection the term "crime of violence" means
      an offense that is a felony and

     (A) has as an element the use, attempted use, or threatened use of
     physical force against the person or property of another [the
     "force" clause], or

     (B) that by its nature, involves a substantial risk that physical
     force against the person or property of another may be used in the
     course of committing the offense [the "residual" clause].

18 U.S.C. § 924(c)(3).       The Davis Court invalidated only the residual clause.
                                            2
